                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           PINE BLUFF DIVISION

PEGGY STALLINGS                                                            PLAINTIFF

v.                         CASE NO. 5:19-CV-00212 BSM

CITY OF RISON                                                            DEFENDANT

                                       ORDER

      Pursuant to plaintiff’s unopposed motion to dismiss, this case is dismissed without

prejudice. See Fed. R. Civ. P. 41.

      IT IS SO ORDERED this 1st day of October 2019.


                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
